DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  There were no Information Disclosure Statements (IDS) filed since the 07 May 2021 application date.

Status of the Claims
The office action is being examined in response to the application filed by the applicant on 07 May 2021. 
Claims 1-9 are pending and have been examined. 
This action is made NON-FINAL.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent Application No. 17/326,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward autonomous store operations with a controlled entry and payment terminal. 

            Case # 17314050			                   NOA Case # 17326326





Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “configured to” is replete in claims 1, 4, and 7 and is used in all cases in conjunction with a variety of structural elements.  The phrase is indefinite because the specification does not clearly define the phrase.  
9.	For the purposes of examination, the claimed phrase “configured to” will be interpreted as meaning that the associated structural element is programmed with instructions or an API intended to direct the operation of the particular structural element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Publication No. 20150039458 A1 from Reid, (hereinafter referred to as Reid), in view of US PG Publication No. 20180165728 A1 from McDonald et al., (hereinafter referred to as McDonald).

As per Claim 1, Reid teaches;
A smart autonomous store, comprises:
 
a server; (see at least Reid, Fig. 4, Item 60 and ¶ [0085]).

an authentication device coupled to the server, wherein the authentication device is configured to obtain personal information from a user's identifying item when the user presents the user's identifying item within an area near entry of the smart autonomous store, wherein boundary of the area is invisible to a human eye, wherein the authentication device is configured to transmits the personal information to the server, wherein the authentication device is configured to receive authentication of the personal information from the server, wherein the user's identifying item can be an phone, a credit card, a membership card, a QR code or the user's biometrics information, wherein the user's biometrics information could come from palm scan, finger scan, Iris scan, or facial recognition scan, wherein the phone is configured to have an application with blue tooth or wifi-enabled verification, wherein the server is configured to regard the user as a VJP member after the personal information are obtained; (see at least Ried, Fig. 4, Item 64, Fig. 5, Item 78, ¶¶ [0028], [0085], [0090], [0097], [0099], [0104], [0105] and [0106]).
 
a display coupled to the server, wherein the display is configured to be viewable to persons outside of the smart autonomous store, wherein the display is configured to display promotional infom1ation specialized for the user after the authentication of the personal information from the server, wherein the display is configured to display a phrase of "welcome" in language pre-selected by the user; (see at least Ried, ¶¶ [0087] and [0089]).

	Further, Rein discloses “A gestural checkout system includes a sensor-equipped
server programmed with a gestural context application that authenticates a customer's identity upon entry to a retail store.  The sensors include cameras. The sensors are identify products and detect gestures of the customer indicating a purchase decisions. Gestures include product pick-up, product movement and product-commit-to-container actions.”, (see at least Rein, ABSTRACT).  However, Rein does not specifically disclose an entry door and manager terminal.  In a related field of endeavor, McDonald teaches;  

an entry door couple to the smart autonomous store and the server, wherein the entry door is configured to open and allow the user to enter when the authentication of the personal information from the server; (see at least McDonald, ¶¶ [0044], [0058], [0059] and [0061]).

a manager terminal coupled to the server, wherein the manager terminal is manned by a person during a pre-determined working time, wherein the manager terminal is notified when the user presents the user's identifying item; (see at least McDonald, ¶¶ [0031], [0032] and [0033]).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s filing, to have modified Reid to incorporate the teachings of McDonald which provides automated transaction systems; (see at least McDonald, ABSTRACT; “Methods and apparatus are described that use machine vision and machine learning to eliminate many of the steps of a typical retail transaction. For example, implementations are contemplated in which a user simply removes an item
from a retail location to effect the transaction.”).

NOTE:  Claims 4 and 7 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2 both Reid and McDonald teach;

wherein the pre-determined time is from 8am to 5pm; (Both references presume the operating times of the retail facility to be 24 hours per day).

Office Note: (The operation of the retail facility as a 24-hour store is reasonably capable of being reduced to any variation of time frame that the owner/operator determines to be appropriate.  Accordingly, the 24-hour references, both Reid and McDonald, sufficiently read on the reduced limitation of the claimed time frame of 8am to 5pm).

NOTE:  Claims 5 and 8 are substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3,

wherein the promotional information is configured to meet the user's personal taste.

Office Note: (The claimed concept of “promotional information is configured to meet the user’s personal taste” is non-descriptive in terms of applying prior art).  

NOTE:  Claims 6 and 9 are substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kundu et al., (US 20120321146 A1) discloses novel ways of alerting store personnel when various activities, events, conditions, etc., occur at the checkout in retail establishments. For example, in accordance with one embodiment, the alerting can take place in substantially real-time, when the event occurs, allowing personnel to take appropriate measures, corrective or otherwise, to deal with the detected event. Examples of such events may include situations such as when a person of interest is detected as shopping at the store, when a cashier has missed scanning an item at the checkout, or to alert store personnel if a non-empty shopping cart has exited the store without payment (a.k.a., a cart push-out). Although the discussion below uses a grocery store as an example retail environment, embodiments herein can be used in any type of retail environment. 
Adelberg et al., (US 20190251776 A1) discloses A data center supporting a network system for vending products to customers and associated vending methods are provided. The network system includes a data center and a plurality of vending stores remotely located from the data center and connected to the data center through a network interface. The vending stores also include an automated dispensing mechanism for immediate dispensing of purchased products to the customers. The data center may include an enterprise resource planning module and the vending stores may contain user interfaces for collecting inventory and maintenance data during stocking and maintenance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL R KLOBERG/Examiner, Art Unit 3698  

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691